DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s amendment filed on February 18, 2022 was received. Claims 9, 11, 13, 15-16, 18 and 25 were amended, and claims 31-32 were newly added.  
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 20, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over DeBoer et al. (US 4,821,674) in view of Chen et al. (US 6,033,480), Yudovsky (US 6,589,352) and Applicant’s admitted prior art (AAPA) on claims 13-17 and over DeBoer et al. in view of Chen et al., Yudovsky, AAPA and Raaijmakers et al. (US 6,293,749) on claims 9-12, 18, 20-21, 24-25 and 27-30 are withdrawn because Applicant amended independent claims 9, 13 and 18 to require two longitudinal ribs having channels on the ring, as well as the radial direction of two of the detents being oblique to the longitudinal direction of the channels of the ribs. These amendments are clearly supported by figures 7A and 7B. 

Election/Restrictions
The restriction requirement of claims 19 and 26, as set forth in the Office action mailed on February 9, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1 is withdrawn.  Claims 19 and 26, directed to species 1 is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 9-13, 15-21 and 25-32 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 9, 13 and 18 are drawn to a self-centering susceptor ring having four sides including a leading and trailing edge on either side of a central aperture, with three detents formed throughout its entire thickness configured to each receive a pin from a support member in such a way that the pins are slidable within the detents during thermal expansion of the ring and support member. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        2/24/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717